Citation Nr: 0822952	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which denied entitlement to service 
connection for PTSD, hearing loss, hepatitis C, lumbar spine 
degeneration, cervical spine degeneration, residuals of a 
head injury, and a vision disability.  The veteran only 
timely appealed the issues of entitlement to service 
connection for PTSD and hearing loss.     

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that at the hearing before the Board, the 
appellant submitted additional evidence in support of the 
claim with a waiver to the Board.  The veteran waived his 
right to have the additional evidence considered by the RO.  
Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

Bilateral hearing loss was detected many years after service 
and there is no competent evidence which relates the current 
bilateral hearing loss to disease or injury in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he incurred hearing loss due to 
noise exposure in service.  The veteran states that he was 
exposed to gun fire in service.  See the veteran's statement 
dated in March 2004.  He also reported being exposed to 
trucks, heavy equipment, and rocket explosions.  See the 
veteran's testimony at the hearing before the Board in May 
2008.    

The competent medical evidence of record establishes that the 
veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  An audiometric evaluation 
dated in April 2008 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
70
LEFT
30
35
55
65
75

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to a gun, and 
he is competent to report symptoms of decreased hearing and 
ringing in the ear.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Although a lay person is 
competent to testify as to symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board concludes that there is competent evidence that the 
veteran was exposed to noise due to gun fire in service and 
he is competent to testify to observable symptoms such as 
decreased hearing.  However, as discussed in detail below, 
there is no competent evidence which relates the current 
hearing loss to the noise exposure in service.   

There is no competent evidence of treatment or diagnosis of 
hearing loss in service.  On the authorized audiological 
evaluation upon enlistment examination in February 1970, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
15
5
0
0
0

On the authorized audiological evaluation upon separation 
examination in January 1972, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
5
LEFT
5
10
5
n/a
5

Upon separation examination, the veteran reported "no" when 
asked if he had hearing loss.  Examination of the ears was 
normal.  

There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385 in service.  The medical 
evidence of record does not reflect the presence of 
sensorineural hearing loss within one year from service 
separation in January 1972.  The veteran has not identified 
or submitted any medical evidence showing a diagnosis of 
bilateral sensorineural hearing loss within one year from 
service separation.  Thus, service connection for bilateral 
hearing loss on a presumptive basis is not warranted.  

The first evidence of complaints of hearing loss is in 
November 2002.  A November 2002 VA treatment record notes 
that the veteran reported having increased hearing loss over 
the past few years.  The first audiometric evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 is in 
March 2004.  On the authorized audiological evaluation in 
March 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
60
60
LEFT
15
25
50
60
65

There is no evidence of a hearing loss disability before 
March 2004.  A review of the record shows no evidence of a 
continuity of symptomatology with regard to hearing loss 
symptoms.  See November 2002 and March 2003 VA treatment 
records which indicate that the veteran reported that he has 
had gradual hearing loss over the last couple of years.  The 
period without treatment or diagnosis is evidence that weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence of a nexus between the hearing 
loss disability and service.  The veteran's own implied 
assertions that the bilateral hearing loss is related to 
acoustic trauma in service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical opinion.  He has not submitted any medical evidence 
to support his contentions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  The preponderance of the evidence of record is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.  The 
claim is therefore denied. 


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in September 2003, March 2004, 
and May 2004, prior to the initial adjudication of the 
claims.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection.  The letters also notified the veteran as 
to what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in June 2005 and August 2005, prior to the initial 
adjudication of the claim.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in March 2006.  The claim was 
readjudicated in April 2008.    

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claim.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in 2003 and 2004, prior to 
the initial adjudication of the claim.  After the Dingess 
notice in March 2006, the veteran had more than two years to 
submit additional evidence and argument in support of his 
claim before the claim was readjudicated.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claim for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service treatment records have been obtained and 
are associated with the claims folder.  VA treatment records 
dated from October 2001 to November 2007 were obtained.  The 
veteran submitted private audiometric evaluations in support 
of his claim.  There is no identified relevant evidence that 
has not been obtained.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for hearing loss.  However, such 
examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered in this case.  
Here, the competent evidence of record does not suggest 
either that the veteran had a hearing loss disability in 
service or that his current disability might be associated 
with service.  Although the veteran may sincerely believe 
that his hearing loss is due to noise exposure in service, 
his lay testimony cannot constitute competent evidence as to 
the issue of whether the current hearing loss is due to noise 
exposure in service.  As discussed in detail above, his 
service treatment records not reveal a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  See McLendon, 20 
Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The veteran has not reported a continuity of symptomatology 
since service, and there is no competent evidence otherwise 
suggesting a relationship to service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted and the appeal is denied.  


REMAND

The Board finds that VA should make additional attempts to 
verify the veteran's stressor event.  At the hearing before 
the Board in May 2008, the veteran stated that in November 
1970, he was involved in a truck accident at Fort Belvoir.  
He stated that 24 service members were in the truck and the 
driver was driving too fast.  The truck, two and one half 
tons, rolled and the veteran was pinned inside.  See the 
veteran's hearing testimony at the hearing before the Board 
in May 2008 and his statements dated in March 2004 and May 
2002.  The veteran indicated that the Department of Army's 
Inspector General questioned him about the truck accident.  
The service records show that at the time of the truck 
accident in November 1970, the veteran was assigned to 
Company B, 1st Battalion, and Company B, 3rd Battalion, USAES 
Brigade, Fort Belvoir.  

The RO attempted to verify the stressor event involving the 
truck accident.  In January 2008, the RO contacted the 
Department of Army, Army Freedom of Information and Public 
Affairs, and requested any information or evidence concerning 
the truck accident at Fort Belvoir in November 1970.  In a 
January 2008 response, the Department of Army indicated that 
records of this age [dated in 1970] would no longer be in the 
possession of individual activities pertaining to the 
Department of the Army.  The Department of Army stated that 
if the records existed, they maybe located at the National 
Archives & Records Administration.  However, the Department 
of Army further stated that the U.S. Army Combat Readiness 
Center, Fort Rucker, Alabama, had previously advised their 
office that all ground accidents prior to 1973 were obtained 
by the installation where the accident occurred; however, 
there was no repository for the records and the records were 
eventually destroyed.  The Department of Army further stated 
that any medical records or reports of traumatic injury would 
be located in the veteran's Official Military Personnel File 
which was located at the National Personnel Records Center 
(NPRC).  The Department of Army indicated that operational 
records, morning reports, unit rosters, and action reports 
could be requested.  The Department of Army further stated 
that if there was an investigation of the accident, and if 
the military police were involved, a request may be made to 
U.S. Army Crime Records Center, Attn: CICR-FP, 6010 Sixth 
Street, Bldg #1465, Fort Belvoir, VA 22060-5585.  

Thereafter, a May 2008 VA memorandum indicates that the 
information was insufficient to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) and/or 
insufficient to allow for a meaningful research of Marine 
Corps or National Archives and Records Administration (NARA) 
records.  In addition, a May 2008 Finding for the File 
document indicates that the Department of the Army had been 
contacted and responded that the record could not be located.  
However, it appears as though the aforementioned documents 
reference the Department of Army's January 24, 2008 reply 
letter.  The record is unclear as to what specific 
development was undertaken after receipt of the Department of 
Army's January 24, 2008 reply letter.  It appears as though 
the RO did not contact the NPRC and request copies of unit 
reports or Inspector General reports concerning the truck 
accident.  It also appears as though the RO also did not 
contact the U.S. Army Crime Records Center and request copies 
of any investigative reports concerning the accident.  
Additionally, if the RO contacted such departments and 
received a negative reply, the record does not show such, or 
that the veteran was apprised of the negative replies and 
given an opportunity to submit such reports.

The Board finds that VA's duty to assist this veteran 
includes contacting the NPRC for a search of unit records 
including operational records, morning reports, unit rosters, 
and action reports for the month of November 1970 in an 
attempt to verify the truck accident.  The RO/AMC should also 
contact the U.S. Army Crime Records Center and request any 
investigative records concerning a truck accident in November 
1970 at Fort Belvoir.  As such, this matter must be remanded 
pursuant to 38 C.F.R. § 3.159(c)(2).  

Additionally, if the stressor event is corroborated, the 
Board finds that the veteran should be afforded a VA 
examination to determine whether the currently diagnosed PTSD 
is due to the verified event.

Review of the record reveals that VA treatment records from 
the Portland VA Medical Center (MC) dated from 2001 to 
December 2007 are associated with the claims folder.  The RO 
should obtain the VA treatment records for treatment of PTSD 
from the VA medical facility in Portland dated from December 
2007 to present.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of PTSD from the VAMC in 
Portland, Oregon, dated from December 
2007 to present.  

2.  Contact the NPRC and request copies 
of unit records including operational 
records, morning reports, unit rosters, 
and action reports for Company B, 1st 
Battalion, and Company B, 3rd Battalion, 
USAES Brigade, Fort Belvoir for the month 
of November 1970.  Request copies of any 
Inspector General investigation reports 
concerning the November 1970 truck 
accident from the veteran's Official 
Military Personnel File.  Associate the 
request and all records received with the 
claims file.  If records are unavailable, 
a negative reply is requested.  
Additionally, the veteran should be 
apprised of such and provided with an 
opportunity to submit such reports.

3.  Contact the U.S. Army Crime Records 
Center, Attn: CICR-FP, 6010 Sixth Street, 
Bldg #1465, Fort Belvoir, VA 22060-5585 
and request copies of any investigative 
or military police reports concerning the 
truck accident in November 1970.  
Associate the request and all records 
received with the claims file.  If 
records are unavailable, a negative reply 
is requested.  Additionally, the veteran 
should be apprised of such and provided 
with an opportunity to submit such 
reports.

4.  If the stressor event is verified, 
arrange for the veteran to undergo a VA 
psychiatric examination.  The veteran's 
claims folder must be provided to the 
examiner for review in connection with 
the examination and the examiner should 
be advised of the stressors which are 
corroborated. 

The examiner should perform necessary 
testing and render all appropriate 
diagnoses.  If the examiner believes that 
PTSD is an appropriate diagnosis, the 
examiner must indicate whether the 
diagnosis conforms to DSM-IV and specify 
the stressors responsible.  For each 
diagnosis rendered, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the psychiatric disorder was incurred in 
or as a consequence of military service.  
The examiner should provide a complete 
rationale for each opinion rendered.  

5.  Readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


